Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sengupta et al “Prediction of Abnormal Myocardial Relaxation From Signal Processed Surface ECG”, Journal of the American College of Cardiology, Vol.71, No.15, (9 April 2018),1650-1660 & Sengupta et al & Sengupta et al: "Supplementary Table 1. Comparison of the performance of various machine learning classifiers", 9 April 2018 (Applicant cited)

Regarding claims 1,19-20, Sengupta discloses a method/system for quantifying diastolic function (LVDD)[Abstract][page 1650], the method comprising: receiving one or more electrocardiograms measured for a patient (signal processed surface electrocardiography (spECG)) [Abstract] [page 1650]; converting the one or more electrocardiograms, using time-frequency transform, into time- frequency features[page 
Regarding claim 2, Sengupta discloses computing one or more additional indicators of diastolic function based at least in part on the estimate or estimates of the one or more echocardiogram parameters [page 1654 and table 2].
Regarding claim 3, Sengupta discloses wherein the one or more additional indicators of diastolic function are computed by operating one or more second machine-learned computational models on input comprising the estimate or estimates of the one or more echocardiogram parameters [page 1654 and table 2].
Regarding claim 4, wherein the one or more second machine-learned computational models comprise one or more ensemble models [see page 1653].
Regarding claim 5, Sengupta discloses wherein the one or more additional indicators of diastolic function comprise at least one of a left ventricular relaxation risk score, a lateral left ventricular relaxation index, a septal left ventricular relaxation index, or a composite left ventricular relaxation index [page 1654 and table 2].  
Regarding claim 6, Sengupta discloses wherein the one or more additional indicators of diastolic function comprise a categorical diastolic function indicator [page 1654 and table 2].


Regarding claim 7, Sengupta discloses wherein the categorical diastolic function indicator has a value range comprising normal, abnormal, and borderline diastolic function [see page 1657, table 4].
Regarding claim 8, Sengupta discloses wherein the categorical diastolic function indicator has a value range comprising low possibility, possible, borderline, probable, and highly probable left ventricular relaxation abnormality [see page 1657, tables 3-4].
Regarding claim 9, wherein the categorical diastolic function indicator is determined by comparison of the estimate or estimates of the one or more echocardiogram parameters against one or more thresholds [abstract; and pages 1651-1659].
Regarding claim 10, wherein the one or more machine-learned computational models result from training on pairs of input feature sets and a ground-truth outputs for a plurality of patients, the input feature sets comprising the time-frequency features [abstract and pages 1651-1659].
Regarding claim 11, wherein a first neural network is used to convert the electrocardiograms into the time-frequency features, wherein the one or more machine-learned computational models comprise one or more second neural networks, and wherein the time- frequency features output by the first neural network are provided as inputs to the one or more second neural networks [abstract; and pages 1651-1659].
Regarding claim 12, wherein weights of the first neural network are initialized to implement a time-frequency transform and are subsequently adjusted during end-to- end training of the combined first and second neural networks [abstract; and pages 1651-1659].

Regarding claim 13, wherein the one or more second neural networks are trained with fixed values of the weights of the first neural network prior to the end-to-end training of the combined first and second neural networks [abstract; and pages 1651-1659]
Regarding claim 14, wherein the one or more machine-learned computational models comprise one or more regression models [page 1657].
Regarding claim 15, wherein the one or more regression models comprise at least one of a random forest model or a least squares model[see page 1653].
Regarding claim 16, wherein the time-frequency features derived from the time-frequency maps comprise extrema across frequency at one or more points in time associated with the P, Q, R, S, or T waves [page 1651].
Regarding claim 17, wherein the input to the one or more machine- learned computational models further comprises at least one of one or more patient demographic parameters or one or more time-domain features derived directly from the one or more electrocardiograms [see page 1656].
Regarding claim 18, wherein the one or more time-domain features derived directly from the electrocardiograms comprise Glasgow-derived parameters [see page 1655].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3792